956 So.2d 1292 (2007)
Octavia LEE, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D07-2000.
District Court of Appeal of Florida, Fourth District.
June 6, 2007.
Robert Ingham of Murphy & O'Brien, LLC, Miami, for petitioner.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
Octavia Lee petitions this court for a writ of habeas corpus. She alleges that she is illegally detained without bond. Lee, released on surety bond, failed to appear at a hearing where the state was to file charges and at arraignment because the notices of hearing were sent to an incorrect address. The circuit court ordered a warrant for Lee's arrest and bond forfeiture. Lee then moved to set bond or to reinstate bond. The trial court denied the motion without making any legal or factual findings required pursuant to Florida Rule of Criminal Procedure 3.132(c)(2).
The state concedes, and we agree, that the trial court improperly denied petitioner's motion to set or reinstate bond without making findings that Lee's failures to appear were willful and that no reasonable bond conditions could secure Lee's presence at trial. Resendes v. Bradshaw, 935 So.2d 19, 20 (Fla. 4th DCA 2006); Johnson v. Jenne, 913 So.2d 740 (Fla. 4th DCA 2005); see also § 907.041(4)(c)1, Fla. Stat. (2006). We therefore grant the petition for writ of habeas corpus, quash the trial court order denying bond, and remand for the court to hold a hearing at which it shall determine whether the failures to appear were willful and if there are any reasonable bond conditions that can assure Lee's presence at trial.
GUNTHER, STONE and FARMER, JJ., concur.